Citation Nr: 1430307	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  04-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3. Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD) and asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to October 1957.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  The Virtual VA paperless claims processing system contains VA treatment records relevant to the issues on appeal.

The Veteran provided testimony at an October 2005 hearing before an RO hearing officer.  A transcript of the hearing is associated with the claims file.  The Veteran provided testimony at an August 2006 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2007, the Board issued a decision denying the claims on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed by the parties and subsequently granted by the Court.  The Court vacated the March 2007 Board decision and remanded the matters to the Board.  In November 2008 and July 2012, the Board remanded the matters for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PTSD diagnosis was not based on any claimed stressor or fear of hostile military or terrorist activity.  The Veteran did not engage in combat with the enemy, and there is no credible supporting evidence of the Veteran's alleged in-service stressor.

2. An acquired psychiatric disorder other than PTSD, to include depression, did not manifest in service or for many years thereafter, and is otherwise unrelated to service.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2013).

2. An acquired psychiatric disorder other than PTSD, to include depression was not incurred in or aggravated by service. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The July 2002 VCAA letter explained what evidence was necessary to substantiate the Veteran's claim of service connection for PTSD.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim in multiple supplemental statements of the case (SSOCs). Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified VA treatment records.  The Board remanded this matter to obtain hospital records, to afford the Veteran a VA examination, and to attempt to verify the Veteran's stressors, which is key to his PTSD claim.  The VA examination results are of record.  The Veteran did not respond to requests for authorization to obtain the hospitalization records. 

In March 2013, VA issued a formal finding of a lack of information required to corroborate a stressor associated with the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.

In August 2006, the Veteran was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of a service connection claim.  The hearing focused on the elements necessary to substantiate his service connection claim and the Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013).  

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.

Service connection 

As an initial matter, the Board notes that record does not reflect, and the Veteran does not contend that he engaged in combat with the enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection. Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Direct service connection may be established by evidence demonstrating that the disease was in fact "incurred" during service. See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).  

PTSD

The Veteran contends that he has a diagnosis of PTSD that is based upon several stressful events in service.  Specifically, he reports the following stressful events: (1) in July or August 1964, a fellow serviceman was run over by a fire truck and killed while attempting to respond to an aircraft crash; (2) in the course of training, an individual named Goud was run over sustaining permanent damage, necessitating his discharge from service; (3) in August 1956, there was a "large" forest fire which occurred outside or inside Lakehurst Naval Air Station-the Veteran has not been consistent on this point, in which a member of the marine Corps was killed, and the Veteran was surrounded by fire, which he survived by taking shelter in a stream.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

There are exceptions to the requirement of credible supporting evidence that a stressor occurred.  First, if the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in certain circumstances, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2).  This subsection is not for application in this case.

Second, corroborating evidence of the claimed in-service stressor is not required if the stressor is related to the Veteran's "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3).  In such a case the following is required: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor; and (2) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service. See id.

If a claimed stressor is not related to combat or fear of hostile or military activity, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain service records or other corroborative evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors. See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The Board need not accept a non-combat veteran's lay statements asserting that an event (as opposed to medical symptoms) actually occurred, even though there is no "affirmative documentary evidence provid[ing] otherwise."  Rather, all the evidence of record, including the absence of documentation in the military records, must be weighed in determining whether an event actually occurred. Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010); compare Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (finding that it was impermissible for the Board to find a veteran's lay statements regarding his medical symptoms not credible merely because there was no "confirmatory medical evidence").

Credible supporting evidence that a claimed in-service stressor actually occurred is required in this case before service connection for an acquired psychiatric disorder, to include PTSD can be awarded.

The Board notes that the Veteran's service personnel records show that the Veteran completed a fire fighter's training course, class "B" unit, with no actual experience, during the course of his recruit training at Bainbridge, Maryland.  Service personnel records pertaining to his occupation and training history show only Aviation Boatswain's Mate training.

The Veteran's DD Form 214 reflects a civilian occupation related to his service specialty identified as "Pumpman, 7-72.510."  The Board notes that the Veteran's representative submitted an excerpt from a dictionary of Occupational Titles, showing that the occupation identified as 7-72.510 referred to several types of pumpmen including a "Fire-Department Pumpman" in the petroleum refinery industry, acid-solution pumpman in the textile industry, pumping engineer in mining, "Pumpman I" in any industry, and sump pump operator.  Thus, there is no assumption that his service occupation involved firefighting. 

VA made many attempts to verify the Veteran's claimed stressors.  The JSRRC received negative replies from the U.S. Marine Corps Casualty Office and the Navy Lakehurst Historical Society.  Evidence of the written efforts to verify the stressors have been associated with the file and it was indicated further attempts would be futile.  In a March 2013 response to VA, JSRRC reported that there was a lack of information required to corroborate a stressor associated with the Veteran's claim.  

PTSD Analysis

Initially, the Board notes that the Veteran did not have a PTSD diagnosis in service.  Service treatment records, to include the entrance and separation examinations, show that the Veteran did not have complaints, symptoms, or a diagnosis of PTSD in service. Thus, PTSD was not shown in service or upon separation.

There are records that R. Shaffer, Ph.D. provided a diagnosis of PTSD as early as April 1998; however, she did not expressly identify the stressor on which the diagnosis was based.  In addition, a January 2006 evaluation included an assessment to rule out PTSD.  The examiner noted that the Veteran did not seem to meet the full criteria for PTSD.  Although an April 2013 VA examiner provided a diagnosis of PTSD, such diagnosis of PTSD was based on an uncorroborated stressor.  

In this case, the Veteran's claimed in-service stressors are not consistent with the places, types, and circumstances of his service. 38 C.F.R. § 1154(a).  There is no "credible and supporting evidence that the claimed in-service stressor occurred." 38 C.F.R. § 3.304(f).  

As noted, the Veteran is a non-combat veteran.  Thus, as a non-combat veteran, a veteran's lay statements alone are not sufficient to establish the occurrence of the alleged stressor. Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the record must contain credible supporting evidence substantiating the veteran's testimony or statements as to the occurrence of the claimed stressors.  To this end, VA was not able find supporting evidence of the Veteran's alleged stressors, and a formal finding was issued to this effect after thorough efforts were undertaken.

The medical and lay evidence of record show that the Veteran has a PTSD diagnosis based upon his alleged stressor which he has relayed to medical professionals in the course of seeking psychiatric treatment.  However, every single PTSD diagnosis made of record has been based on a stressor lacking credible supporting evidence.  As the Board finds the Veteran's reported stressors to lack credible supporting evidence, the Board finds all of the diagnoses of PTSD lack probative weight within the meaning of 38 C.F.R. § 3.304.  It follows that any medical opinion based upon a noncredible stressor is equally not credible.  Thus, no VA or other psychiatrist or psychologist has confirmed that a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  As there is no diagnosis of PTSD based on fear of hostile military or terrorist activity, 38 C.F.R. § 3.304(f)(3) is inapplicable. 

Moreover, the Veteran's own statements are not sufficient to verify a non-combat stressor.  In his stressor statement when he initially filed his claim for PTSD in March 2002, the Veteran described the "stressful event" as that he was incarcerated for the first time in his life.  As time progresses, the Veteran indicated that he lost a friend during an emergency and during drill in service. See Post Traumatic Stress Disorder Questionnaire, undated.  Then, in October 2005, the Veteran claimed that he lost a fellow service member who was run over by a fire truck, that another service member was seriously injured when run over by a fire truck, and that he was in a forest fire.  On numerous occasions, the Veteran has demonstrated that he is not a reliable historian.  None of the alleged stressors have been corroborated, and the Board concludes that no further efforts to attempt verification through official sources would be fruitful.  In essence, the Veteran's stressors are could not be verified.  The record does not contain a PTSD diagnosis that is based upon credible supporting evidence. See 38 C.F.R. § 3.304(f).  Without credible supporting evidence, the Veteran's claim for service connection for PTSD fails.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for PTSD.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.




Acquired Psychiatric Disability, other than PTSD Analysis

The Veteran has a post-service diagnosis of depression.  In an April 1998 private treatment record, Dr. Shaffer noted a history of depression, and the Veteran mentioned time in prison.  This is consistent with his initial stressor statement, received at VA in March 2002, at which time he described the "stressful event" as that he was incarcerated for the first time in his life.

In order to award service connection for an acquired psychiatric disorder other than PTSD, three elements must be established.  There must be satisfactory evidence of (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed inservice disease or injury and the present disease or injury. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's service treatment records, to include the entrance and separation examinations, show that the Veteran did not have complaints, symptoms, or a diagnosis of any psychiatric disability in service.

The April 2013 VA examiner opined that the Veteran's depression is a symptom of his PTSD, and is at least as likely as not related to his military service.  The physician opined that this diagnosis was the result of traumatic experiences reported by the Veteran.  As this opinion is predicated on the occurrence of the claimed stressors, the key question regarding service connection for an acquired psychiatric disorder is the same as the key question regarding service connection for PTSD - whether the evidence establishes that the claimed event occurred.

The Board has carefully considered all of the lay statements of record.  The Board acknowledges that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).

To the extent that the Veteran is competent to so state that he has a psychiatric disability related to an event in service, the Board finds that his statements regarding the event are not credible, especially in light of the fact that he is attempting to link his depression to uncorroborated events unsupported by the probative evidence of record.  We find the negative response of the Agencies involved in the records search to be more probative than the lay statements of record.

Similarly, to the extent that the Veteran is also relying on the April 2013 VA medical opinion or a medical opinion of treating physicians who have evaluated him for his psychiatric disorders, any such opinion linking the Veteran's psychiatric disorder to service is based upon an inaccurate factual premise, i.e., the Veteran's uncorroborated stressors and alleged service as a fireman. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Thus, no probative evidence exists on this record that links any psychiatric disorder, to include depression, to an event in service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a psychiatric disorder other than PTSD. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Service connection for posttraumatic stress disorder is denied.

Service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder is denied.






REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder.  Although this matter was previously remanded, the Board finds that additional development is needed prior to adjudication of the claim.

The Veteran avers that he was exposed to asbestos and jet fuel while working as a firefighter in service.  As noted above, the Veteran's service personnel records show he completed a fire fighter's training course, class "B" unit, with no actual experience, and that he served as an Airmen, Airmen First Class, and Airmen Apprentice.  A May 2002 Memorandum concerning asbestos exposure indicates that these occupations correspond with minimal probability of exposure to asbestos.  In addition, the first diagnosis of asthma does not appear in the record until 1999, and COPD was not diagnosed until 2013.

VA must obtain a new medical opinion from a pulmonologist.  The May 2013 and July 2013 examiner's opinion was inadequate, in that the examiner' s opinion failed to adequately address the X-ray findings of COPD with an adequate rationale.  The examiner's opinion also failed to provide any rationale for why the Veteran's asthma was related to service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

On remand, the AOJ  should seek to obtain any additional relevant treatment records. See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file any outstanding VA medical records pertaining to a respiratory disorder.

2. Once all available relevant medical records have been received, the AOJ should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with a pulmonologist to determine the nature and etiology of any respiratory disorder that may be present.  If a pulmonologist is unavailable for such an examination, documentation should be included in the claims file, and another respiratory expert should perform the examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include:

a) The Veteran's service personnel records showing completion of a fire fighter's training course, class "B" unit, with no actual experience. 

b) The May 2002 Memorandum concerning occupational exposure to asbestos.

c) In addition, the examiner should take a history from the Veteran as to his in-service and post-service exposure to asbestos and jet fuel and as to the onset and progression of a lung disorder.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

An appropriate reader of X-ray film should identify all current lung disorders based on the X-ray evidence.

For each lung disorder identified, the examiner should provide an opinion as to whether it is at least as likely as not had its onset in service or is otherwise related thereto, including alleged asbestos exposure and aviation duties. 

The examiner should specifically identify if there is X-ray evidence of an asbestos related disease.  

The expert should state whether the prior opinion (that asthma is related to a past history of asbestos exposure) is a medically supported opinion.  A rationale should be provided.

A complete rationale is needed for any opinion expressed.

3. If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


